     Case 3:11-md-02295-JAH-BGS Document 739 Filed 11/02/18 PageID.8880 Page 1 of 3




1      Chris R. Miltenberger (TX Bar # 14171200)
       chris@crmlawpractice.com
2      Law Office of Chris R. Miltenberger, PLLC
       1340 N. White Chapel, Suite 200
3      Southlake, Texas 76092
       Phone: (817) 416-5060
4      Fax: (817) 416-5062
5      Co-Lead Counsel for the Plaintiffs with Member Cases
6      Patric A. Lester (SBN 220092)
       pl@lesterlaw.com
7      Lester & Associates
       5694 Mission Center Road, #358
8      San Diego, CA 92108
       Phone: (619) 655-3888
9      Fax: (314) 241-5777
10     Co-Lead Counsel for the Plaintiffs with Member Cases
11                       IN THE UNITED STATES DISTRICT COURT
12                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13     IN RE: PORTFOLIO RECOVERY                          )   Case No. 3:11-md-02295 JAH BGS
       ASSOCIATES, LLC TELEPHONE                          )
14     CONSUMER PROTECTION ACT                            )   PLAINTIFFS’ THIRD NOTICE OF
       LITIGATION                                         )   SUPPLEMENTAL AUTHORITY
15                                                        )
       This Document Relates to all Member                )   DATE:       (Hearing Vacated)
16     Cases                                              )   CTRM:
                                                          )   JUDGE:      HON. JOHN A. HOUSTON
17                                                        )
18           Plaintiffs with Member Cases (“Plaintiffs”) submit the following supplemental
19     authority in support of their Motion for Partial Summary Judgment (Doc. 647), and their
20     opposition to PRA’s Motion for Summary Judgment (Doc. 672).
21           Plaintiffs inform the Court that on October 30, 2018 the Ninth Circuit denied the
22     Petition for Rehearing and the Petition for Rehearing En Banc in Marks v. Crunch San
23     Diego, LLC, 904 F.3d 1041 (9th Cir. 2018). The decision was brought to this Court’s
24     attention in Plaintiffs’ Second Notice of Supplemental Authority (Doc. 730).
25
26
27
28



                                                      1
                              PLAINTIFFS’ THIRD NOTICE OF SUPPLEMENTAL AUTHORITY   3:11-MD-02295-JAH-BGS
     Case 3:11-md-02295-JAH-BGS Document 739 Filed 11/02/18 PageID.8881 Page 2 of 3




1      Dated November 2, 2018        Law Office of Chris R. Miltenberger, PLLC
2                                            By: s/ Chris R. Miltenberger
                                             Co-Lead Counsel for Plaintiffs with Member
3                                            Cases
                                             Email: chris@cmrlawpractice.com
4
       Dated November 2, 2018        Lester & Associates
5
                                             By: s/ Patric A. Lester
6                                            Co-Lead Counsel for Plaintiffs with Member
                                             Cases
7                                            Email: pl@lesterlaw.com
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    2
                            PLAINTIFFS’ THIRD NOTICE OF SUPPLEMENTAL AUTHORITY   3:11-MD-02295-JAH-BGS
     Case 3:11-md-02295-JAH-BGS Document 739 Filed 11/02/18 PageID.8882 Page 3 of 3




1      Re: In Re Portfolio Recovery Associates, LLC, TCPA Litigation
       Case No. 3:11-md-02295-JAH-BGS
2      United States District Court, Southern District of California
3                                   CERTIFICATE OF SERVICE
4      I, the undersigned, declare as follows:
5      On the date below, I electronically filed with the Court through its CM/ECF program
       and served through the same program the following
6
             PLAINTIFFS’ THIRD NOTICE OF SUPPLEMENTAL AUTHORITY
7
       on the interested parties in said case as follows:
8
          BY MAIL, by placing a copy thereof in a separate envelope for each addressee
9      named below with the postage thereon fully prepaid, deposited each in the United States
       mail at St. Louis, Missouri in accordance with our business' practice.
10
11      Craig Cunningham                                   Ross A. Miller
12      5543 Edmondson Pike, Suite 248                     P.O. Box 12433
        Nashville, TN 37211                                Richmond, VA 23241
13
14      Jarrett R. Jenkins                                 Lee Arthur Momient
        334 Locust Street, Apt-1                           P.O. Box 608082
15
        West Hempstead, NY 11552-3044                      Chicago, IL 60660
16
17
18     I declare under penalty of perjury under the laws of the State of California that the
       foregoing is true and correct.
19
       Dated November 2, 2018                           Lester & Associates
20
                                                        By:     s/ Patric A. Lester
21                                                              Patric A. Lester
                                                                Attorney for Plaintiffs
22
23
24
25
26
27
28



                                                       3
                                                 PROOF OF SERVICE                  3:11-MD-02295-JAH-BGS
